Appeal from an order of the Supreme Court at Special Term, Clinton
County, which dismissed a writ of habeas corpus. Upon conviction of burglary, third degree, and grand larceny, first degree, relator was sentenced to terms of imprisonment to run consecutively. He contends that he was thus subjected to double punishment, in violation of section 1938 of the Penal Law. The consecutive sentences were properly imposed. (Penal Law, §§ 406; 2190, subd. 4; People ex rel. Alione v. Morhous, 186 Misc. 912, affd. 271 App. Div. 860.) Order affirmed. Bergan, J. P., Gibson, Herlihy and Reynolds, JJ., concur.